DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/246,025 filed on 4/30/21 with effective filing date 7/9/2012. Claims 47-84 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-84 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-20 of US 10, 484, 717. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 10, 484, 717
Current application
1. A method comprising: receiving base layer (BL) coded data, enhancement layer (EL) coded data, and inter-layer prediction (ILP) information, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstructing a BL picture based on the BL coded data; performing a picture level inter-layer process on the reconstructed BL picture to generate an inter-layer reference (ILR) picture based on the packetized ILP information; and reconstructing an EL picture based on the ILR picture and the EL coded data.
47. A method comprising: receiving base layer (BL) coded data, enhancement layer (EL) coded data, and inter-layer prediction (ILP) information, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstructing a BL picture based on the BL coded data; obtaining an inter-layer reference (ILR) picture based on the ILP information; and reconstructing an EL picture based on the ILR picture and the EL coded data.
12. A system comprising: a processor configured to: receive a video signal comprising base layer (BL) coded data, enhancement layer (EL) coded data, and inter-layer prediction (ILP) information, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstruct a BL picture based on the BL coded data; perform a picture level inter-layer process on the reconstructed BL picture to generate an inter-layer reference (ILR) picture based on the packetized ILP information; and reconstruct an EL picture based on the ILR picture and the EL coded data.
55. A system comprising: a processor configured to: receive a video signal comprising base layer (BL) coded data, enhancement layer (EL) coded data, and inter-layer prediction (ILP) information, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstruct a BL picture based on the BL coded data; obtain an inter-layer reference (ILR) picture based on the ILP information; and reconstruct an EL picture based on the ILR picture and the EL coded data.

61. A non-transitory computer readable medium having stored thereon instructions executable by one or more processors for performing operations comprising: receiving base layer (BL) coded data, enhancement layer (EL) coded data, and inter-layer prediction (ILP) information, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstructing a BL picture based on the BL coded data; obtaining an inter-layer reference (ILR) picture based on the ILP information; and reconstructing an EL picture based on the ILR picture and the EL coded data.

69. A method comprising: determining enhancement layer (EL) coded data associated with video data; determining base layer (BL) coded data associated with the video data; determining inter-layer prediction (ILP) information data associated with the video data; and generating a bitstream that comprises the BL coded data, the EL coded data, and the ILP information into a bitstream, the ILP information packetized in one or more network abstraction units separate from network abstraction units comprising the BL coded data and the EL coded data.

74. A system comprising: a processor configured to: determine enhancement layer (EL) coded data associated with video data; determine base layer (BL) coded data associated with the video data; determine inter-layer prediction (ILP) information data associated with the video data; and generating a bitstream that comprises the BL coded data, the EL coded data, and the ILP information into a bitstream, the ILP information packetized in one or more network abstraction units separate from network abstraction units comprising the BL coded data and the EL coded data.

80. A non-transitory computer readable medium having stored thereon instructions executable by one or more processors for performing operations comprising: determining enhancement layer (EL) coded data associated with video data; determining base layer (BL) coded data associated with the video data; determining inter-layer prediction (ILP) information data associated with the video data; and generating a bitstream that comprises the BL coded data, the EL coded data, and the ILP information into a bitstream, the ILP information packetized in one or more network abstraction units separate from network abstraction units comprising the BL coded data and the EL coded data.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: Claim 47-66 are allowable over prior art because of the following examiners analysis: 
 The prior art of record in particular, Wang US 2013/0114735 A1 in view of Rusanovskyy et al. US 2014/0133567 A1 does not disclose, with respect to claims 47, wherein the ILP information is packetized in a network abstraction unit separate from network abstraction units containing the BL coded data and the EL coded data; reconstructing a BL picture based on the BL coded data; obtaining an inter-layer reference (ILR) picture based on the ILP information as claimed.  
Rather, Wang discloses entropy encoding a first syntax element, a second syntax element, and a series of offset syntax elements.  The lengths of each of the offset syntax elements are determinable based on the first syntax element.  The locations of several encoded picture partitions within a network abstraction layer (NAL) unit are determinable based on the offset syntax elements. 
Similarly, Rusanovskyy et al. teaches NAL units of H.264/AVC can be categorized into Video Coding Layer (VCL) NAL units and non-VCL NAL units.  VCL NAL units are either coded slice NAL units, coded slice data partition NAL units, or VCL prefix NAL units. Coded slice NAL units contain syntax elements representing one or more coded macroblocks, each of which corresponds to a block of samples in the uncompressed picture. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485